On Petition eoe a Rehearing.
Crumpacker, J.
Counsel for appellee, in a petition for a rehearing, ask a reconsideration of some of the questions decided in the original opinion, and particularly our conclusion that the letters and telegrams contained in the special finding, excepting the one sued upon, are mere matters of evidence.
It is argued that the whole correspondence constitutes the contract from which the appellant’s liability should be measured, and the proper practice is to set out the written contract in a special finding when it is made the basis of an action.
Upon this theory the contract proved at the trial would be radically and fundamentally different from that sued upon, and thus a recovery would be defeated.
Having elected to sue upon the promise contained in a single telegraphic message, the appellee can not be permitted to recover upon the contract created by the whole correspondence, and the letters and telegrams, not made the basis of the action, are mere items of evidence, and have no place in the special finding.
No reasons have been advanced changing our views upon the questions involved and considered in the original opinion.
We are asked to modify the mandate, and permit an application to be made for a new trial, on the ground that the finding contains evidence upon which the trial court would have been justified in finding ultimate facts warranting a judgment in favor of the appellee. Upon reflection we are *193of the opinion that the ends of justice would be promoted in making the modification. It is therefore ordered that the mandate in the original opinion be changed to read as follows : The judgment is reversed, at the costs of the appellee, with instructions to the trial court to grant a new trial of the cause, provided the appellee makes the proper motion therefor within ninety days, otherwise the trial court is instructed to restate its conclusions of law in accordance with the opinion, and render judgment thereon in favor of the appellant.
Filed June 25, 1891.
In all other particulars the petition is overruled.